741 N.W.2d 383 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Andrew Paul OSANTOWSKI, Defendant-Appellant.
Docket No. 134244. COA No. 264368.
Supreme Court of Michigan.
November 30, 2007.
On order of the Court, the application for leave to appeal the March 8, 2007 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties shall address whether, under MCL 777.49a, a threat must itself constitute an "act of terrorism," as defined by MCL 750.543b, in order for 100 points to be assessed under OV 20. The parties shall submit supplemental briefs within 42 days of the date of this order addressing this limited issue. The parties should avoid submitting *384 mere restatements of their application papers.